Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 1 of 25

EXHIBIT A

 

 
, - CIVIL ACTION COVER SHEET

;
AIO
Case +?76-ev

PONE

 

 

 

PLAINTIFF(S):

Eduard‘ Orta Ruiz COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Essex

ADDRESS: i10:-Almont Street

Mothuen,"MA:01844 DEFENDANTS) STEWEN ZAUNL, Ciry oF Merely.

ALEXANDER Rich Memd DARIO MANO, LIsé

ATTORNEY: Daniel M, Hutton, Esq KBASHINSKY. and ONHE, ING.
ADDRESS; 2 Cabot Place, Unit 7 ADDRESS:

Stoughton MA 02072 GO lewWel. sy

bWRENCE WA OIB4A
BBO: 631845
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
ABI TortiOus action vs Munlelpality, and Indiviudals A yes [] NO

 

 

*If “Other™ please describe:

 

 

Is there a-clatm.under G.L. c. 987 Is this.a class-action under Mass. R. Civ, P. 23?
[J] yes .. [x] No [_] ves [x] NO .

The following Is.a full, itemized and detailed statement of the-facts on whish:the undersigned plaintiff or plalntif's counsel reiles to determine money damages.
For this form, disregard double ’or treble damage claims; indicate single damages only.

A. Documented medical expenses to date:

1. Total hospital expenses .........004 seaneeanassncasens dersinsanennenensiiesneseseenaesssensenennmnnaveessees 1000.00

2. Total doctor EXPEMseS ...c.ccesssusceneresesectassssvenveaseeeasess 1200.00
3. Total chiropractic expenses i... benpreniuvegvsnes $—____..
4. Total physical therapy expenses Sscssnstennsdoneeesinbenens tL

5. Total other expenses (describe DEIOW) vu... eessscccasecssessseresseen secddecneecenedere Shae reveneornnaeste vitunstnnw :
Subtotal (A); Fl VY.

psychological depression treatment

5. Documented lost wages and-compensation to date..issssassessessemnesinesustnneesustisiessasistinatuenestusnansesitsisnasiustiesussssse. 4
C. Documented property damages to date ........... (ossussescensgenssssnsnasassssivencucversciesecteceneen we 0,000.00

D. Reasonably anticipated future médical and hospital expenses . seavtvesyventevecnecstysnunuesnscetsseatsunecestsasesonsssas sesssevsasascaryysneasensasensvavseasess $e
E. Reasonably anticipated lost Wages ....secssessecmsusssnusssessstiesitinssiinnnunstitstisatiiartiuniiieienneenceneneccceee $

F, Other documented Items of. damages (describe QEIOW) vrrsrssessecsnsscssnstssscsusasteatistsssnessesssosseseusetsscuseessssecsersussevsesssesssceseoes
Per Medical Doctor, heart conditlon may require electro. shock therapy or surgery.in the future, See D above.

S, Briefly describe plaintiff's injury, including:the nature:and extent of injury:
False Arrest and publication with reckless, Willful disrégard:of facts:caused Plaintiff to: sufferstress resulting in

Heart Condition (Atrial Fibrillation) and Depression, The Conditions are ongoing with possibility of heart surgery.

[] This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Clv. P. 8.1(a).
Provide-a detalled description of claim(s):

I 4.9 ,
< LY. Ai)
Signature of Attorney/ Unrepresented Plaintiff: x ff it i Ns
fk

STATEMENT OF DAMAGES PURSUANT TO GiL, c. 212, §3A

(aitach additional sheets as necessary)

  
 
    
  

  
  

TOTAL {A-F):$39,300.00

c Cc
{attach additional sheets as necessary)

TOTAL: $

 

   

Date: IG 2ORO

 

RELATED ACTIONS: Please provide the case number, case name, and cdunty of anytélated actions pending in the Superior Court.

 

 

| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients i

advantages and disadvantages of the variat

Signature of Attorney of Record: X

CERTIFICATION PURSUANT TO SJC RULE 1:18

wit

  
 

     

formation about court-connected dispute resolution services and discuss with them the
al . oF

Date: S ‘ 19 -hOLO

 

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 3 of 25 |

COMMONWEALTH OF MASSACHUSETTS

ee ys a ay
ESSEX, SS. SUPERIOR COURT 90 nl
4 CIVIL ACTION NO:
EDUARD ORTA RUIZ, )
Plaintiff }
) COMPLAINT AND DEMAND
v. ) ‘FOR JURY TRIAL
) _-
_ STEVEN ZANNI, individually and ) =
in his official capacity as the Mayor ) = A
of Methuen, ) a’:
CITY OF METHUEN, ) Sv.
ALEXANDER RICHMOND, ) = Se
DARIO MANON, ) zy
LISA KASHINSKY, and ) U
CNHI. INC., ) - 8
Defendants ) nm 5
PARTIES

1. Plaintiff, Eduard Orta Ruiz, is an individual residing who resides at 10 Almont Street, Methuen
Essex County, Massachusetts.

2. Defendant, Steven Zanni, is a natural person who resides within the Commonwealth of
Massachusetts.

3, Defendant City of Methuen, is a municipality organized the under law of the Commonwealth of
Massachusetts, is a public employer, and has a principle place of business at Searles Building
A1 Pleasant St, Methuen, Essex County, Massachusetts.

4, That on or about August 5, 2019, as a result of the injuries, Plaintiff served notice to the City of
Methuen pursuant to Massachusetts General Laws, Chapter 258, section 4, that he intended to hold
the City of Methuen liable for the injuries he sustained. (A true and accurate copy is attached as
exhibit 1).

5. Defendant, Alexander Richmond, is a police officer employed at all times relevant to this
Complaint by the City of Methuent.

6. Defendant, Dario Manon, is a police officer employed at all times relevant to this Complaint by
the City of Lawrence. ‘

7. Defendant, Lisa Kashinsky, is a natural person who resides within the Commonwealth of
Massachusetts.

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 4 of 25

8. Defendant, CNHI. INC., (hereinafter, “The EAGLE TRIBUNE”) is a corporation duly organized
under the law of the Delaware with a regular place of 201 Monroe Street, Ste. 450

Montgomery, AL 36104 and has a registered agent, CT Corporation, which is located at 155
Federal Street, Ste 700, Boston, Suffolk County, Massachusetts. It merged with the Eagle Tribune

in 2017.

FACTUAL ALLEGATIONS

FAA SAE ee

9, On or about August 19, 2017, one Bin Qiu was the victim of an assault and an attempted armed
robbery at gunpoint while she was standing outside of her vehicle Outside the China Star
Restaurant.

10. Ms. Qiu's husband, Daniel Nunez, briefly struggled with the would be robber until the robber
broke free and fled.

11. According to Ms. Qiu and/or other witnesses, the assailant and would be robber was a large
dark skinned large Hispanic male.

12. Mr. Nunez indicated the attempted robber was about 5'10”.
13. Members of the Methuen Police began looking for the suspect.

14, Methuen Police Officer Christine Nicolosi and K-9 “Kilo” the German Shephard, tracked the
would be robber and eventually found a sweatshirt and pants in the front of the premises known as
249 Ferry St, Methuen, MA,

15. Plaintiff, Eduard Orta Ruiz, opened his door just Methuen Police were in the process of using
force to enter Plaintiff's second floor premises 249 Ferry St, Methuen, MA. .

16. Plaintiff, Eduard Orta Ruiz, a resident of 249 Ferry St, Methuen, MA.

17, Plaintiff, Eduard Orta Ruiz, is light skinned Caucasian (he has a German-American mother) and -
is 6'0” tall.

18. At all times relevant, Mr. Orta Ruiz was in his then home at 249 Ferry St, Methuen, MA and
wearing an electronic bracelet provided by 3M Electronic Monitoring.

19. 3M Electronic Monitoring 's employee via the telephone informed the Police that Plaintiff,
Eduard Orta Ruiz, had been, inside of his premises at all times relevant to the attempted robbery.

20, Specifically, the plice were told that monitor's GPS tracking showed that Mr. Orta Ruiz had been
for the entire relevant period within the 38 foot area that he was allowed to be.

21. Mr. Orta Ruiz, overheard a police officer stating that the suspect was a dark skinned Hispanic
male. ;

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 5 of 25

22. When told by the police he fit the description of the suspect, Mr. Orta Ruiz inquired how so?
23. The response was he was a large Hispanic male.

24. This perplexed Mr. Orta Ruiz as he speaks without a Spanish accent and does not physically |
resemble a stereotypical person of Hispanic 1 background. Mr. Ortiz argued that the only way the .
victim could have known he was Hispanic, is if she had had access to his name, which had he
actually been the would be robber he would never have provided the victim.

25. Methuen Police, had overwhelming evidence (ankle monitoring device and description of dark
skinned suspect) that Plaintiff, Eduard Orta Ruiz, was not the would be robber.

26. Defendant, Officer Alexander Richmond, arrested Plaintiff, Eduard Orta Ruiz.
27. Defendant Officer Manon, first name believed to be Dario, arrested Plaintiff, Eduard Orta Ruiz.

28.On or about August 23, 2017, the Eagle Tribune's, Defendant, Lisa Kashinsky, published an
article on the incident.

' 99, Defendant Mayor, Stephen Zanni, called the police dog-led arrest “[A]nother proud moment
for the City of Methuen as a DANGEROUS suspect has been taken off of the streets.”

30. Defendant, Lisa Kashinsky of the Eagle Tribune, noted that Plaintiff's Pretrial Conference was
in September.

31. The criminal charges (Docket Number:1718 CR003991) against Plaintiff, Eduard Orta Ruiz,
were dismissed by the Superior Court.

32. At the time of dismissal, the Court (judge) commented to Plaintiff, Eduard Orta Ruiz, stating *T
know you dislike having the ankle bracelet, this one time it saved your life. I do apologize this
happened to you, you don't even fit the description (of the suspect).

33, Defendant, Lisa Kashinsky, nor any other writer of Defendant, the Eagle Tribune's Staff, ever
ptinted a retraction or a follow up article on this matter regarding Plaintiff's not being DANGER-
OUS and being innocent.

34, Plaintiff, Eduard Orta Ruiz, as a direct result of the publicity regarding the false allegations that
began with his arrest and ending with the article published by Defendant, Eagle Tribune, moved to a
different residence,

COUNT I

1 In the U.S. And the rest of the world, Latin Americans are incorrectly perceived as a race with a stereotypical mixed
race appearance personified by a Mestizo or Mulatto look, which conjures up and image of a person with brown
skin, dark eyes and dark hair when in actuality Latinos are an ethnicity made up of numerous races and not just
mixed race peoples, It's because of this reason that more often than not White, Black, Asian, and to a lesser extent
Indigenous Latinos are underrepresented or entirely dismissed in society when it comes to Latino narrative as it is
incorrectly believed that they don't belong to Latin culture or the Latino identity.
https://en. wikipedia.org/wiki/Stereotypes of Hispanic_ and Latino Americans _in_the_United_States

 

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 6 of 25

NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS V. CITY OF METHUEN

35. Plaintiff, Eduard Orta Ruiz, incorporates by réference the allegations set forth in paragraphs 1
through 34 of this Complaint as if set out in full herein.
{ .

36. At all relevant times, the Defendant, City of Methuen, through its Mayor, Steven Zanni, and
acting within his official capacity as Mayor made negligent statements to the press regarding
Plaintiff Eduard Orta-Ruiz being “Dangerous.”

37. Defendant, City of Methuen, has a duty to be truthful and accurate when speaking about a
private citizen when communicating to the press.

38. Defendant, City of Methuen, through its Mayor, breached that duty when it failed to exercise
reasonable due diligence, by checking the facts of Plaintiff's arrest prior to giving as statement to the
press regarding Plaintiff's Dangerousness.

39. Defendant, City of Methuen, Mayor, Steven Zanni's, statement to the press alleging Plaintiff
was Dangerous was negligent and was the proximate cause of Plaintiffs physical suffering.

40. As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has incurred expenses for medical
care and attendance and has been prevented from engaging in his normal activities for a substantial
period of time and will continue to incur expenses for medical care and attendance and will be
prevented from engaging in his normal activities for a substantial period of time and as long as he
lives, and has suffered great pain of body and anguish of mind, and will continue to suffer great pain
of body and anguish of mind.

WHEREFORE, Plaintiff, Eduard Orta Ruiz, respectfully requests this Honorable Court to
award judgment against the Defendant, Steven Zanni, together with costs and actual and
compensatory damages, Interest and attomey Fees.

COUNT
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS V. STEPHEN ZANNI

41, Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 40 of this Complaint as if set out in full herein.

42. At all relevant times, the Defendant, Mayor, Steven Zanni, and acting within his official capacity
as Mayor made intentional statements to the press regarding Plaintiff Eduard Orta-Ruiz being
‘Dangerous.”

43. Defendant, Mayor, Steven Zanni, has a duty to be truthful and accurate when speaking about a
private citizen when communicating to the press.

44. Defendant, Mayor, Steven Zamni, breached that duty when he failed to exercise reasonable
due diligence, by checking the facts of Plaintiff's arrest prior to giving as statement to the press

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 7 of 25

regarding Plaintiff's Dangerousness.
45. Defendant, Mayor, Steven Zanni's, statement to the press alleging Plaintiff was “Dangerous”
vas intentional and was the proximate cause of Plaintiff's physical suffering.

46. Defendant, Mayor, Steven Zanni, intended to inflict severe emotional distress, or knew or

should have known that severe emotional distress was the likely result of his statement that Plaintiff
Eduard Orta-Ruiz was “Dangerous”.

47. Defendant, Mayor, Steven Zanni, conduct was extreme and outrageous, beyond all possible
bounds of decency and utterly intolerable in a civilized community, and of such kind that a
reasonable person would not be expected to endure without emotional distress.

48. The actions of the Defendant, Mayor, Steven Zanni, caused Plaintiff to sustain serious emotional
distress.

49, The emotional distress suffered by Plaintiff, Eduard Orta-Ruiz, was severe and of such a nature
that no reasonable person could be expected to endure it.”

50. As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has incurred expenses for medical
care and attendance and has been prevented from engaging in his normal activities for a substantial
period of time and will continue to incur expenses for medical care and attendance and will be
prevented from engaging in his normal activities for a substantial period of time and as long as he
lives, and has suffered great pain of body and anguish of mind, and will continue to suffer great pain
of body and anguish of mind.

WHEREFORE, Plaintiff, Eduard Orta Ruiz, respectfully requests this Honorable Court to
award judgment against the Defendant, Steven Zanni, together with costs and actual and
compensatory damages, Interest and attorney Fees .

COUNT I
DENIAL OF U.S. CONSTITUTIONAL RIGHTS:
VIOLATION OF THE FEDERAL CIVIL RIGHTS ACT (
y. ALEXANDER RICHMOND)

51. Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 50 of this Complaint as if set out in full herein..

52. Plaintiff, Eduard Orta Ruiz, pursuant to the Fourth Amendment of the United States Constitu- -
tion has a right to be free from unreasonable search and seizures which includes not being subjected
to false arrest,

53. The actions of Defendant, Alexander Richmond, while acting within the scope of his employ-
ment and under the authority and color of state law, included the arresting and imprisoning Plaintiff,
Eduard Orta Ruiz, against the latter's will, and was done so without probable cause or a reasonable
belief that the Plaintiff had committed a crime, violating, Plaintiff, Eduard Orta Ruiz's, civil rights

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 8 of 25

as guaranteed by the United States Constitution and as such is responsible for violating the Federal
Civil Rights Act as defined in 42 U.S.C. § 1983

54. As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has been prevented from engaging
ih his normal activities for a substantial period of time and will be prevented from engaging in his
normal activities for a substantial period of time and as long as he lives, and has suffered great pain
of body and anguish of mind, and will continue to suffer great pain of body and anguish of mind.

WHEREFORE, Plaintiff, Edvard Orta Ruiz, demands judgment against Defendant, Alexan-
der Richmond, in an amount which this Honorable Court deems just and reasonable, plus costs, in-
terest, attorney fees and punitive damages.

COUNT IV ,
VIOLATION OF MASSACHUSETTS CIVIL RIGHTS ACT:
VIOLATION OF M.G.L.c. 12 Section 111
(vy, ALEXANDER RICHMOND)

55. Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 54 of this Complaint as if set out in full herein.

56. Plaintiff, Eduard Orta Ruiz, pursuant to the Massachusetts Civil Rights Act has a right to be free
from unreasonable search and seizures which includes the use of excessive force during arrest.

57. The actions of Defendant, Alexander Richmond, while acting within the scope of his
employment and under the authority and color of state law, included the arresting and imprisoning
Plaintiff, Eduard Orta Ruiz, against the latter's will, and was done so without probable cause or a
reasonable belief that the Plaintiff had committed a crime, violating, Plaintiff, Eduard Orta Ruiz's,
civil rights as guaranteed by the Massachusetts Civil Rights Act in violation of M.G.L.c 12 Section
111.

58. Asa result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has been prevented from engaging
in his normal activities for a substantial period of time and will be prevented from engaging in his
notmal activities for a substantial period of time and as long as he lives, and has suffered great pain
of body and anguish of mind, and will continue to suffer great pain of body and anguish of mind.

WHEREFORE, Plaintiff, Eduard Orta Ruiz, demands judgment against Defendant, Alexan-
der Richmond, in an amount which this Honorable Court deems just and reasonable, plus costs, in-
terest, attorney fees and punitive damages.

COUNT VY
DENIAL OF U.S. CONSTITUTIONAL RIGHTS:
VIOLATION OF THE FEDERAL CIVIL RIGHTS ACT v. DARIO MANON

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 9 of 25

59. Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 58 of this Complaint as if set out in full herein..

60. Plaintiff, Eduard Orta Ruiz, pursuant to the Fourth Amendment of the United States Constitu-
‘on has a tight to be free from unreasonable search and seizures which includes not being subjected

to false arrest.

61. The actions of Defendant, Dario Manon, while acting within the scope of his employment and
under the authority and color of state law, included the arresting and imprisoning Plaintiff, Eduard
Orta Ruiz, against the latter's will, and was done so without probable cause or a reasonable belief
that the Plaintiff had committed a crime, violating, Plaintiff, Eduard Orta Ruiz's, civil rights as
guaranteed by the United States Constitution and as such is responsible for violating the Federal
Civil Rights Act as defined in 42 U.S.C. § 1983

62. As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has been prevented from engaging
in his normal activities for a substantial period of time and will be prevented from engaging in his
normal activities for a substantial period of time and as long as he lives, and has suffered great pain
of body and anguish of mind, and will continue to suffer great pain of body and anguish of mind.

WHEREFORE, Plaintiff, Eduard Orta Ruiz, demands judgment against Defendant, Dario
Manon, in an amount which this Honorable Court deems just and reasonable, plus costs, interest, at-
torney fees and punitive damages.

COUNT VI
VIOLATION OF MASSACHUSETTS CIVIL RIGHTS ACT:
VIOLATION OF M.G.L.c. 12 Section 111
(v. DARIO MANON)

63, Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 62 of this Complaint as if set out in full herein..

63. Plaintiff, Eduard Orta Ruiz, pursuant to the Massachusetts Civil Rights Act has a right to be free
from unreasonable search and seizures which includes the use of excessive force during arrest.

64. The actions of Defendant, David Souther, while acting within the scope of his employment and
under the authority and color of state law, included the arresting and imprisoning Plaintiff, Eduard
Orta Ruiz, against the latter's will, and was done so without probable cause or a reasonable belief
that the Plaintiff had committed a crime, violating, Plaintiff, Eduard Orta Ruiz's, civil rights as
guaranteed by the Massachusetts Civil Rights Act in violation of M.G.L.c 12 Section 11L

65. As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has been prevented from engaging
in his normal activities for a substantial period of time and will be prevented from engaging in his
normal activities for a substantial period of time and as long as he lives, and has suffered great pain
of body and anguish of mind, and will continue to suffer great pain of body and anguish of mind.

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 10 of 25

WHEREFORE, Plaintiff, Eduard Orta Ruiz, demands judgment against Defendant, Dario
Manon, in an amount which this Honorable Court deems just and reasonable, plus costs, interest, at-
tomney fees and punitive damages.

COUNT VII
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS V. LISA KASHINSKY

66. Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 65 of this Complaint as if set out in full herein.

67. At all relevant times, the Defendant, Lisa Kashinsky, was an Employee of the Eagle Tribune
when she intentionally published Mayor Stephan Zanni's statement that Plaintiff Eduard Orta-Ruiz
was “Dangerous.”

68. Defendant, Lisa Kashinsky, has a duty to be truthful and accurate when publishing about a
private citizen.

69. Defendant, Lisa Kashinsky, breached that duty when she failed to exercise reasonable due
diligence, by checking the facts of Plaintiff's arrest prior to publishing an article re garding
Plaintiff's Dangerousness,

70, Defendant, Lisa Kashinsky's, published statement that Plaintiff was “Dangerous” was
intentional and was the proximate cause of Plaintiff's physical suffering.

71. Defendant, Lisa Kashinsky's, intended to inflict severe emotional distress, or knew or should
have known that severe emotional distress was the likely result of her statement that Plaintiff
Eduard Orta-Ruiz was “Dangerous”.

72. Defendant, Lisa Kashinsky's, conduct was extreme and outrageous, beyond all possible bounds
of decency and utterly intolerable in a civilized community, and of such kind that a reasonable
person would not be expected to endure without emotional distress.

73. The actions of the Defendant, Lisa Kashinsky, caused Plaintiff to sustain serious emotional
distress.

74. The emotional distress suffered by Plaintiff, Eduard Orta-Ruiz, was severe and of such a nature
that no reasonable péerson could be expected to endure it." uo

75, As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has incurred expenses for medical
care and attendance and has been prevented from engaging in his normal activities for a substantial
period of time and will continue to incur expenses for medical care and attendance and will be
prevented from engaging in his normal activities for a substantial period of time and as long as he
lives, and has suffered great pain of body and anguish of mind, and will continue to suffer great pain
of body and anguish of mind.

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 11 of 25

WHEREFORE, Plaintiff, Eduard Orta Ruiz, respectfully requests this Honorable Court to
award judgment against the Defendant, Lisa Kashinsky, together with costs and actual and
compensatory damages, Interest and attorney Fees .

COUNT. Vill
BREACH OF DUTY TO MITIGATE DAMAGES V. LISA KASHINSKY

76, Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 75 of this Complaint as if set out in full herein.

77, At all relevant times, the Defendant, Lisa Kashinsky, was an Employee of the Eagle Tribune
when she intentionally published Mayor Stephan Zanni's false statement that Plaintiff Eduard Orta-
Ruiz was “Dangerous” and Falsely implied that Plaintiff, Eduard Orta Ruiz had engaged in
robbery.

78, Defendant, Lisa Kashinsky, has a duty to correct her erroneous publication that Plaintiff,
Eduard Orta Ruiz, was “Dangerous” and her implication that Plaintiff, Eduard Orta Ruiz had
engaged in robbery .

79, Defendant, Lisa Kashinsky, breached that duty when she failed to publish an article which
indicated the Court cleared Plaintiff, Eduard Orta Ruiz.

80. The failure of Defendant, Lisa Kashinsky, caused Plaintiff to continue to sustain serious
emotional distress after the dismissal of the charges against Plaintiff.

81. As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has incurred expenses for medical
care and attendance and has been prevented from engaging in his normal activities for a substantial
period of time and will continue to incur expenses for medical care and attendance and will be
prevented from engaging in his normal activities for a substantial period of time and as long as he
lives, and has suffered great pain of body and anguish of mind, and will continue to suffer great pain
of body and anguish of mind.

WHEREFORE, Plaintiff, Eduard Orta Ruiz, respectfully requests this Honorable Court to
award judgment against the Defendant, Lisa Kashinsky, together with costs and actual and
compensatory damages, Interest and attorney Fees .

COUNT XI .
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS V. EAGLE TRIBUNE

82. Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 81 of this Complaint as if set out in full herein.

83. Atall relevant times, the Defendant, Lisa Kashinsky, was an Employee of Defendant, Eagle
Tribune, when it intentionally published Mayor Stephan Zanni's statement that Plaintiff Eduard

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 12 of 25

Orta-Ruiz was “Dangerous.”

84. Defendant, Eagle Tribune, has a duty to be truthful and accurate when publishing about a
private citizen.

85, Defendant, Eagle Tribune, breached that duty when it failed to exercise reasonable due
diligence, by checking the facts of Plaintiff's arrest prior to publishing an article regarding
Plaintiffs Dangerousnes.

96, Defendant, Eagle Tribune, published statement that Plaintiff was “Dangerous” was intentional
and was the proximate cause of Plaintiff's physical suffering.

87. Defendant, Eagle Tribune, intended to inflict severe emotional distress, or knew or should have
known that severe emotional distress was the likely result of its statement that Plaintiff Eduard Orta-
Ruiz was “Dangerous”.

88. Defendant, Eagle Tribune's, conduct was extreme and outrageous, beyond all possible bounds
of decency and utterly intolerable in a civilized community, and of such kind that a reasonable
person would not be expected to endure without emotional distress.

89. The actions of the Defendant, Eagle Tribune, caused Plaintiff to sustain serious emotional
distress.

90. The emotional distress suffered by Plaintiff, Fiduard Orta-Ruiz, was severe and of such a nature
that no reasonable person could be expected to endure it.”

91. As a result thereof, Plaintiff, Eduard Orta Ruiz, was injured, has incurred expenses for medical
care and attendance and has been prevented from engaging in his normal activities for a substantial
period of time and will continue to incur expenses for medical care and attendance and will be
prevented from engaging in his normal activities for a substantial period of time and as long as he
lives, and has suffered great pain of body and anguish of mind, and will continue to suffer great pain
of body and anguish of mind.

WHEREFORE, Plaintiff, Eduard Orta Ruiz, respectfully requests this Honorable Court to
award judgment against the Defendant, Eagle Tribune, together with costs and actual and
compensatory damages, Interest and attorney Fees .

COUNT X
BREACH OF DUTY TO MITIGATE DAMAGES V. EAGLE TRIBUNE

92, Plaintiff, Eduard Orta Ruiz, incorporates by reference the allegations set forth in paragraphs 1
through 91 of this Complaint as if set out in full herein.

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 13 of 25

93, Atall relevant times, the Defendant, Eagle Tribune when she intentionally published Mayor
Stephan Zanni’s false statement that Plaintiff Eduard Orta-Ruiz was “Dangerous” and falsely
implied that Plaintiff, Eduard Orta Ruiz had engaged in robbery.

94. Defendant, Eagle Tribune, has a duty to cortect its erroneous publication that Plaintiff, Eduard
Orta Ruiz, was “Dangerous” and its implication that Plaintiff, Eduard Orta Ruiz had engaged in

robbery .

95. Defendant, Eagle Tribune, breached that duty when it failed to publish an atticle which
indicated the Court dismissed all charges against Plaintiff, Eduard Orta Ruiz.

96. The failure of Defendant, Defendant, Eagle Tribune, caused Plaintiff to continue to sustain
serious emotional distress after the dismissal of the charges against Plaintiff.

97. As aresult thereof, Plaintiff, Eduard Orta Ruiz, was injured, has incurred expenses for medical
care and attendance and has been prevented from engaging in his normal activities for a substantial
period of time and will continue to incur expenses for medical care and attendance and will be
prevented from engaging in his normal activities for a substantial period of time and as long as he
lives, and has suffered great pain of body and anguish of mind, and will continue to suffer great pain
of body and anguish of mind.

WHEREFORE, Plaintiff, Eduard Orta Ruiz, respectfully requests this Honorable Court to
award judgment against the Defendant, Eagle Tribune, together with costs and actual and
compensatory damages, Interest and attorney Fees .

PLAINTIFF HEREBY CLAIM A JURY TRIAL IN THE SUPERIOR COURT

Respectfully submitted,
The Plaintiff, EDUARD ORTA BUIZ

elle

Danie! M. Hutton, Esqtire

Law Office of Daniel M. Hutton, P.C.

Two Cabot Place, Unit 7

Stoughton, MA 02072 9. 8

(781) 344-4477 oe
DATED: August 18, 2020 BBO No: 631845

 
  
 

ae

 
Case 1:20-cv- 12164- AT Document 1-1 ‘Filed 12/04/20. Page 14 of 25 |

   
   

 
  
 

 

     

 

 

 

 

 
 

 

 

 

 

 

 

 

 

ql ares we THs e ie ne - 7 io
m Completa Items'1, 2, ands. = msg
ym Print your narite’and address on the reverse x é Bl Agent,
, - sothat we can retum the card fo you. "El Address:
, = Attach this card to the back of the mailplece, 5 Pasa by (Printed Name) BOG oppelive
‘ or on the front if space permits. ' a thek ie fnbro fi
7. Article Addressed tor... Le . “Dp, Is delivery address diferent from tem 12 i et
‘ ; a If YES, enter delivery address below: so
Wer OCEICE | (;
i Fey jc How gANeeS ‘i JAC .
4. SEA ne
\ UE Py Seneue ay ‘Roows Bue. |} . .
; _ Blend EN NVA oisey ee oe
iL AB, Service Type- " G Priority Mall Express®
7 [Acie signate i Registered Mait™
* . yo sas Signet k Resticted pelvery G Rogited Mail Resirk
qo 9590 9408 0854 5173 5409 25 Fl Gartiiod Mall Resticted Delivery £9 Retin meee fo /
4 1 Collect on Delivery: Merchandise .
(SUR acidia Merahew Aranefor finn seriina lahell fi Collect on Deilvery Réstrcted Dalivery DB Signature Confirmatior
x a Insured Mail CO Signature Confirmation
j O15) OF40 GOOD: 0417 2843 incre Ma ose Dei \. Restricted Delivery:
* over
4 PS Form Bel 4, April 2015 PSN 7530-02-000-2058 _ Domestic Return Recel|

 

 

rn me qpewee

 
   
 

  

ee ear aS Sana ra ae

   

Saat: eee tae
i m Complete tems 1, 2, and 3.

 

 
  
 

A. Signature.

 

 

 

: J Print your name and address on the reverse. P&Qgent
‘ so that we'can return the cardtoyou. x Gu. 4A A Ay [rl Addresse
48 Attach this card to the back of the mallpiecs, B. Recelved by (Pairted Nem ©. Dafa of Delve
_-or onthe frontif space permits. dt | aet ke RADA LL? 7} \4
— Addressed to: .. : D. Is delivery address dffferent from ftem 17] C1 Yes

 
     
   

Sou OCR 6 enue —
stk RCHARE D ok AGOSTINO:
ASA WT oe , Boon Bi.

Menten, WA orgy

HNL a | =. ae

ff YES, enter delivery address below: . | No

 

 

 

eSeecyet ne eh ot MS Tien ria ce ew cate aut

 

 

i. | |G certified Mate

i _ 9890 2408 05334 s173 5409 OT qi Cartified Mail Restricted Dellvery 1 Retum ma fleceiat for

L Cd Colfect on Delivery _ Merchandiso
» 2, Article: fiumben = “* | : ae 7 an

[ 7019 i= Og ihc) PONE Rp eG

j PS Form 381 ee sinuses cee necesita ecaaamer eee sine qutesusveenmanne womens int pee ome ERUR TEDL CMUTETSCLE

 

th raat AM

      
    

Sek bei

porta mas Se er ae

  
  

ot: ea Oe wre

  

A Signature

 

 

 

 

4 x Cotripiete items 1, 2, and 3 Ct : ; he .

w Print your name and address on the reverse x MV Mi mee Dathgent
{so that we can return-the card to you.’ ! _— C1 Addressee
1m Aftach this card to the back of the mallplece, . B, Riecelved by (Panted Name) ‘Sp of Dell ct
4 oron'the front ifspace permits, Mh FRONDS IND

T7. Article Addressed ta, D. Is delivery address different from ftem 1?

; © ore (CE CO he & Ory CREE if YES, enter delivery address below: ete

5 AT: Jud) S. Woe

; See Ries d{LDik

te SeasavT sc, 1, Poort dle die

4 MERGER, MA © Sty

 

 

 

+
&

A ATE = =.

 

 

 

j B40: O Geriified Mai® Daillvery
} _ 8590 9408 0534 5173 8 98 G Certified Mail Restricted Delivery C} Return Receipt for
: 1 Collect on Delivery 4 Merc ane grmation™
i £1 Collect Del Restricted Dellve
2. ticle Number (iransfer From Serica ‘abel 5 CI aiel gn Delivery ited Delivery = Signature Confirmation
Restricted Delivery

| 7nas ou4o ooo Ohh 2B2% Bisueshatresvicss Date

 

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 15 of 25

DANIEL M. HUTTON, ESQ.

Attorney at Law
Two Cabot Place, Unit 7
Stoughton, Massachusetts 02072

Telephone (781) 344-4477 Facsimile (781) 344-4880

August 5, 2019
Honorable James P. Jajuga
Mayor's Office
Searles Building
41 Pleasant St, Room 306
Methuen, MA, 01844

Re: My Client; Eduard Orta Ruiz
Your Client: Methuen Police Department, the Mayor of Methuen, Stephen Zannik and
various subsequently named officers
DOL:8/19/2017
SOL:8/19/2019-Presentment letter-M.G.L. c. 258, §4

Dear Honorable James P. Jajuga ,

Greetings! Please allow this presentment letter to serve as a formal demand made in
compliance with M.G.L.c. 258, Section 4, on behalf of my client, Mr. Eduard Orta Ruiz.

As you know, General Laws c, 258, § 4, provides, in pertinent part, that “[a] civil action
shall not be instituted against a public employer on a claim for damages under this chapter unless
the claimant shall have first presented his claim in writing to the executive officer of such public
employer within two years after the date upon which the cause of action arose...." Presentment _
must be made "in strict compliance with the statute." Peaver v. Commonwealth, 387 Mass. 43, 47
(1982). Lodge v. District Attorney for the Suffolk Dist., 21 Mass. App. Ct. 277, 284 (1985),
"Presentment ensures that the responsible public official receives notice of the claim so that that
official can investigate to:determine whether or not a claim is valid, preclude payment of inflated
or nonmeritorious claims, settle valid claims expeditiously, and take steps to ensure that similar
claims will not be brought in the future."Lodge v. District Attorney for the Suffolk Dist., supra at
283.

 

Therefore, I will a) attempt to lay out with precision a fact pattern and Mr. Ortega's Legal
Claims. Additionally should statement be so cryptic that you are unable to investigate to
determine whether or not Mr. Orta-Ruiz's claim is valid, I invite you to call me at the above
telephone number so that I may provide you with the evidence in my possession and answer any
questions you may have. .

I. FACTS

On or about August 19, 2017, one Bin Qiu was the victim of an assault and an attempted

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 16 of 25

armed robbery at gunpoint while she was standing outside of her vehicle Outside the China Star
Restaurant. Ms. Qiu's husband, Daniel Nunez briefly struggled with the would be robber until
the robber broke free and fled. According to Ms. Qiu and/or other witnesses, the assailant and
would be robber had dark skin. Ms. Qiu described, her assailant and assaulter was a large
Hispanic male. Mr, Nunez indicated the attempted robber was about 5'10”.

LET ME BE CLEAR, my client Eduard Orta Ruiz, is light skinned (he has a German-
American mother) and is 6'0” tall. At all times relevant, Mr. Orta Ruiz was in his home at 249
Ferry St, Methuen, MA and wearing an electronic bracelet provided by 3M Electronic
Monitoring. This was fact was relayed by 3M Electronic Monitoring 's employee to the Police .
Specifically, the Police were told that Monitor's GPS tracking showed that Mr. Orta Ruiz had
been for the entire relevant period within the 38 foot area that he was allowed to be. When told
by the Police he fit the description of the suspect, Mr, Orta Ruiz inquired how so? The response
was he was a large Hispanic male. This perplexed Mr. Orta Ruiz as he speaks with no Spanish
accent and does not look the part of stereotypical Hispanic.’ Mr. Ortiz argued that the only way
the victim could have known he was Hispanic, is if she had had access to his name, which had he
actually been the would be robber he would never have provided the victim. Despite the ample
evidence that Mr. Orta Ruiz was not the would be robber, Mr. Ruiz was not only arrested....he
was falsely arrested by one Officer Alexander Richmond or Officer Souther or Officer Manon
(the Police Report is confusing to that point and is attached as Exhibit 1 for your benefit in aiding.
your investigation and Mr. Ortiz incorporates it in its entirety into this Presentment Letter).

The Methuen Police were not done. Next, Kilo the wonder dog, the Police Chief, Joseph
Solomon. and even the Mayor, Stephen Zanni, had their day in the sun at my client's expense.
More precisely, the Eagle Tribune printed an article on the incident. Said the Police Chief,
“Thanks to the quick work of responding officers and K-9 Kilo, were able to apprehend this
suspect without any further incident;I am very proud of the strong police work on this case.” Not
to be out done, the good mayor called the police dog-led arrest 'another proud moment for the
City of Methuen as a DANGEROUS suspect has been taken off of the streets.” (I guess in the
Age of Trump our politicians no longer believe in “innocent until proven guilty” and the idea of
not contaminating the jury pool so that a fair trial can occur is merely a noble but dying
sentiment and not a constitutional right). (To aid in your investigation I am attaching a copy of
the Eagle Tribune article (See Exhibit 2, which again is attached for for your benefit in aiding
your investigation and Mr. Ortiz Incorporates it in its entirety into this Presentment Letter).

' (Don't worry, my client intends to also file suit against writer Lisa Kashinsky and the Eagle
Tribune for the patently false and libelous accusations the she furthered, and wrote and it
printed).

1 Inthe U.S. And the rest of the world, Latin Americans are incorrectly perceived as a race with a stereotypical
mixed race appearance personified by a Mestizo or Mulatto look, which conjures up and image of a person with
brown skin, dark eyes and dark hair when in actuality Latinos are an ethnicity made up of numerous races and
not just mixed race peoples, It's because of this reason that more often than not White, Black, Asian, and to a

_ lesser extent Indigenous Latinos are underrepresented or entirely dismissed in society when it comes to Latino
narrative as it is incorrectly believed that they don't belong to Latin culture or the Latino identity.
bttps://en. wikipedia.org/wiki/Stereotypes of Hispanic_ and_Latino_Americans_in the United_States

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 17 of 25

IL. MEDICAL TREATMENT

. As a direct result of the arrest and the criminal charges brought against Mr. Orta Ruiz, he
suffered from depression. He was treated for depression by Emesto Zilberberg, MD, 170
Common Street, Suite 215, Lawrence, MA 01840 and at the Mike Whit Therapy (508) 769-1148

Wi. DISABILITY PERIOD:

Mr. Orta Ruiz suffered extreme emotional distress as a result of this incident. After the
arrest and news paper article He became of figure of suspicion and concern within his
neighborhood. To date neither the Methuen Police nor the Eagle Tribune have rectified their
error (Mitigated Damages) by telling the public that my client was not a dangerous suspect taken
off of the streets but rather wrongfully charged, innocent man, (In fact, the trial judge made it a
point to apologize to my client for the entire episode) My client suffered from the stress caused
by this incident from the date of the arrest until the present date. He is still viewed with
suspicion by anyone who reads about him on the internet.

IV. LEGAL THEORIES OF LIABILITY

My client was tbe victim of a Wrongful Arrest, and False Imprisonment in clear violation
of his Civil Rights guaranteed by both the United States Constitution and the Massachusetts
Constitution. Specifically, Mr. Orta Ruiz refers to his civil rights as guaranteed by the United
States Constitution and as such is responsible for violating the Federal Civil Rights Act as
defined in 42 U.S.C. § 1983. He was the victim of Negligent Infliction of Emotional Distress by

- the various actors identified above, and provided the mayor engaged in conduct which was
outside the scope of his mayoral duties (and thus, loosing his immunity) when he made his
comments to the Eagle Tribune, Intentional Infliction of Emotional Distress. Clearly, there is
also a Defamation (Slander and Libel) cause of Action,

Vv. DEMAND

In light of the medical bills, lost income, injuries, and disability period, denial of
Massachusetis and Federal Constitutional, Mr. Orrta~-Ruiz demands $20,000.00 in full.

Respectfully,

 

Daniel M. Hutton, Esq.

The Law Offices Daniel M. Hutton
Two Cabot Place, Unit 7
Stoughton, MA 02072

(781) 344-4477

BBO No: 631845

Sent Via Certified Mail #7019 01400001 0417 2843

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 18 of 25

DANIEL M. HUTTON, ESQ.

A Attorney at Law
Two Cabot Place, Unit 7
Stoughton, Massachusetts 02072

Telephone (781) 344-4477 Facsimile (781) 344-4880

August 5, 2019
Richard J, D'Agostino
Office of the City Solicitor
Searles Building
At Pleasant St, Room 311
Methuen, MA, 01844

Re: My Client: Eduard Orta Ruiz
Your Client: Methuen Police Department, the Mayor of Methuen, Stephen Zannik and
various subsequently named officers
DOL:8/19/2017
SOL:8/19/2019-Presentment letter-M.G.L. c. 258, §4

Dear City Solicitor D'Agostino,

Greetings! Please allow this presentment letter to serve as a formal demand made in
compliance with M.G.L.c. 258, Section 4, on behalf of my client, Mr. Eduard Orta Ruiz.

As you know, General Laws ¢. 258. § 4, provides, jn pertinent part, that "[a] civil action
shall not be instituted against a public employer on a claim for damages under this chapter unless
the claimant shall have first presented his claim in writing to the executive officer of such public
employer within two years after the date upon which the cause of action arose. ...” Presentment
must be made “in strict compliance with the statute."Weaver v. Commonwealth, 387 Mass. 43, 47.
(1982). Lodge v. District Attorney for the Suffolk Dist., 2.1 Mass. App. Ct. 277, 284 (1985).
"Presentment ensures that the responsible public official receives notice of the claim so that that
official can investigate to determine whether or not a claim is valid, preclude payment of inflated
or nontneritorious claims, settle valid claims expeditiously, and take steps to ensure that similar
claims will not be brought in the future."Lodge v. District Attorney for the Suffolk Dist., supra at
283.

Therefore, I will a) attempt to lay out with precision a fact pattern and Mr. Ortega's Legal
Claims, Additionally should statement be so cryptic that you are unable to investigate to
determine whether or not Mr, Orta-Ruiz's claim is valid, I invite you to call me at the above
telephone number so that I may provide you with the evidence in my possession and answer any
questions you may have.

I. FACTS

On or about August 19,2017, one Bin Qiu was the victim of an assault and an attempted

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 19 of 25

armed robbery at gunpoint while she was standing outside of her vehicle Outside the China Star
Restaurant. Ms. Qiu's husband, Daniel Nunez briefly struggled with the would be robber until
‘the robber broke free and fled. According to Ms. Qiu and/or other witnesses, the assailant and
would be robber had dark skin. Ms. Qiu described, her assailant and assaulter was a large
Hispanic male. Mr. Nunez indicated the attempted robber was about 5110”.

LET ME BE CLEAR, my client Eduard Orta Ruiz, is light skinned (he has a German-
American mother) and is 6'0” tall. At all times relevant, Mr. Orta Ruiz was in his home at 249
Ferry St, Methuen, MA and wearing an electronic bracelet provided by 3M Electronic
Monitoring. This was fact was relayed by 3M Electronic Monitoring 's employee to the Police .
Specifically, the Police were told that Monitor's GPS tracking showed that Mr. Orta Ruiz had
been for the entire relevant period within the 38 foot area that he was allowed to be. When ield
by the Police he fit the description of the suspect, Mr. Orta Ruiz inquired how so? The response
was he was a large Hispanic male. This perplexed Mr. Orta Ruiz as he speaks with no Spanish
accent and does not look the part of stereotypical Hispanic.’ Mr, Ortiz argued that the only way
the victim could have known he was Hispanic, is if she had had access to his name, which had he
actually been the would be robber he would never have provided the victim. Despite the ample
evidence that Mr. Orta Ruiz was not the would be robber, Mr. Ruiz was not only arrested,...he
was falsely arrested by one Officer Alexander Richmond or Officer Souther or Officer Manon
(the Police Report is confusing to that point and is attached as Exhibit 1 for your benefit in aiding
your investigation and Mr. Ortiz incorporates it in its entirety into this Presentment Letter).

The Methuen Police were not done. Next, Kilo the wonder dog, the Police Chief, Joseph
Solomon and even the Mayor, Stephen Zanni, had their day in the sun at my client's expense.
More precisely, the Eagle Tribune printed an article on the incident. Said the Police Chief,
“Thanks to the quick work of responding officers and K-9 Kilo, were able to apprehend this |
suspect without any further incident; am very proud of the strong police work on this case.” Not
to be out done, the good mayor called the police dog-led arrest ‘another proud moment for the
City of Methuen as a DANGEROUS suspect has been taken off of the streets.” (I guess in the
Age of Trump our politicians no longer believe in “innocent until proven guilty” and the idea of
not contaminating the jury pool so that a fair trial can occur is merely a noble but dying
sentiment and not a constitutional right), (To aid in your investigation I am attaching a copy of
the Eagle Tribune article (See Exhibit 2, which again is attached for for your benefit in aiding
your investigation and Mr. Ortiz Incorporates it in its entirety into this Presentment Letter).
(Don't worry, my client intends to also file suit against writer Lisa Kashinsky and the Eagle
Tribune for the patently false and libelous accusations the she furthered, and wrote and it
printed).

2 Inthe U.S, And the rest of the world, Latin Americans are incorrectly perceived as a race with a stereotypical
mixed race appearance personified by a Mestizo or Mulatto look, which conjures up and image of a person with
brown skin, dark eyes and dark hair when in actuality Latinos are an ethnicity made up of numerous races and
not just mixed race peoples, It's because of this reason that more often than not White, Black, Asian, and to a
lesser extent Indigenous Latinos are underrepresented or entirely dismissed in society when it comes to Latino
narrative as it is incorrectly believed that they don't belong to Latin culture or the Latino identity.
https://en.wikipedia.org/wiki/Stereotypes of Hispanic_and_Latino_Americans_in_ the United _States’
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 20 of 25

il. MEDICAL TREATMENT

‘ As a direct result of the arrest and the criminal charges brought against Mr. Orta Ruiz, he
suffered from depression. He was treated for depression by Emesto Zilberberg, MD, 170
Common Street, Suite 215, Lawrence, MA 01840 and at the Mike Whit Therapy (508) 769-1148

i. DISABILITY PERIOD

Mr. Orta Ruiz suffered extreme emotional distress as a result of this incident. After the
arrest and news paper article He became of figure of suspicion and concern within his
neighborhood. To date neither the Methuen Police nor the Eagle Tribune have rectified their
error (Mitigated Damages) by telling the public that my client was not a dangerous suspect taken
off of the streets but rather wrongfully charged, innocent man, (In fact, the trial judge made it a
point to apologize to my client for the entire episode) My client suffered from the stress caused
by this incident from the date of the arrest until the present date. He is still viewed with
suspicion by anyone who reads about him on the internet.

VI. LEGAL THEORIES OF LIABILITY

My client was the victim of a Wrongful Arrest, and False Imprisonment in clear violation
of his Civil Rights guaranteed by both the United States Constitution and the Massachusetts
Constitution. Specifically, Mr. Orta Ruiz refers to his civil rights as guaranteed by the United
States Constitution and as such is responsible for violating the Federal Civil Rights Act as
defined in 42 U.S.C. § 1983. He was the victim of Negligent Infliction of Emotional Distress by
the various actors identified above, and provided the mayor engaged in conduct which was
outside the scope of his mayoral duties (and thus, loosing his immunity) when he made his
comments to the Eagle Tribune, Intentional Infliction of Emotional Distress. Clearly, there is
also a Defamation (Slander and Libel) cause of Action.

VIL . DEMAND

In light of the medical bills, lost income, injuries, and disability period, denial of
Massachusetts and Federal Constitutional, Mr. Orrta-Ruiz demands $20,000.00 in full.

Respectfully,

 

Daniel M. Hutton, Esq.

The Law Offices Daniel M. Hutton
Two Cabot Place, Unit 7
Stoughton, MA 02072 _

(781) 344-4477

BBO No: 631845

Sent Via Certified Mail # #7019 01400001 0417 2836

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 21 of 25

DANIEL M. HUTTON, ESQ.

t Attorney at Law
Two Cabot Place, Unit 7
, Stoughton, Massachusetts 02072
Telephone (781) 344-4477 . Facsimile (781) 344-4880
August 5, 2019
John J. Wilson
Office of the City Clerk
Searles Building
41 Pleasant St, Room 112
Methuen, MA, 01844

Re: My Client: Eduard Orta Ruiz
Your Client: Methuen Police Department, the Mayor of Methuen, Stephen Zannik and
various subsequently named officers
DOL:8/19/2017
SOL:8/19/2019-Presentment letter-M.G.L. c. 258, §4 “

Dear City Clerk John J. Wilson,

Greetings! Please allow this presentment letter to serve as a formal demand made in
compliance with M.G.L.c. 258, Section 4, on behalf of my client, Mr. Eduard Orta Ruiz.

As you know, General Laws c. 258. § 4, provides, in pertinent part, that "[a] civil action
shall not be instituted against a public employer on a claim for damages under this chapter unless
the claimant shall have first presented his claim in writing to the executive officer of such public
employer within two years after the date upon which the cause of action arose. .. ." Presentment

roust be made "in strict compliance with the statute." Weaver v. Commonwealth, 387 Mass. 43, 47

(1982). Lodge v. District Attorney for the Suffolk Dist., 21 Mass. App. Ct, 277, 284 (1985).
"Presentment ensures that the responsible public official receives notice of the claim so that that
official can investigate to determine whether or not a claim is valid, preclude payment of inflated
or nonmeritorious claims, settle valid claims expeditiously, and take steps to ensure that similar
claims will not be brought in the future."Lodge v. District Attorney for the Suffolk Dist., supra at
283.

Therefore, I will a) attempt to lay out with precision a fact pattern and Mr. Ortega's Legal
Claims. Additionally should statement be so cryptic that you are unable to investigate to
determine whether or not Mr, Orta-Ruiz's claim is valid, I invite you to call me at the above
telephone number so that I may provide you with the evidence in my possession and answer any
questions you may have.

L FACTS

On or about August 19, 2017, one Bin Qiu was the victim of an assault and an attempted
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 22 of 25

armed robbery at gunpoint while she was standing outside of her vehicle Outside the China Star
Restaurant. Ms. Qiu's husband, Daniel Nunez briefly struggled with the would be robber until
the robber broke free and fled. According to Ms. Qiu and/or other witnesses, the assailant and
would be robber had dark skin. Ms. Qiu described, her assailant and assaulter was a large
Hispanic male. Mr. Nunez indicated the attempted robber was about 5*10”,

LET ME BE CLEAR, my client Eduard Orta Ruiz, is light skinned (he has a German-
American mother) and is 6'0” tall. At all times relevant, Mr. Orta Ruiz was in his home at 249
Ferry St, Methuen, MA and wearing an electronic bracelet provided by 3M Electronic
Monitoring. This was fact was relayed by 3M Electronic Monitoring 's employee to the Police .
Specifically, the Police were told that Monitor's GPS tracking showed that Mr. Orta Ruiz had
been for the entire relevant period within the 38 foot area that he was allowed to be. When told
by the Police he fit the description of the suspect, Mr. Orta Ruiz inquired how so? The response
was he was a large Hispanic male. This perplexed Mr. Orta Ruiz as he speaks with no Spanish
accent and does not look the part of stereotypical Hispanic.? Mr. Ortiz argued that the only way
the victim could have known he was Hispanic, is if she had had access to his name, which had he
actually been the would be robber he would never have provided the victim. Despite the ample
evidence that Mr. Orta Ruiz was not the would be robber, Mr. Ruiz was not only arrested....he
was falsely arrested by one Officer Alexander Richmond or Officer Souther or Officer Manon
(the Police Report is confusing to that point and is attached as Exhibit 1 for your benefit in aiding
your investigation and Mr. Ortiz incorporates it in its entirety into this Presentment Letter).

The Methuen Police were not done. Next, Kilo the wonder do g, the Police Chief, Joseph

Solomon and even the Mayor, Stephen Zanni, had their day in the sun at my client's expense.
More precisely, the Eagle Tribune printed an article on the incident. Said the Police Chief,
“Thanks to the quick work of responding officers and K-9 Kilo, were able to apprehend this
suspect without any further incident;I am very proud of the strong police work on this case.” Not
to be out done, the good mayor called the police dog-led arrest ‘another proud moment for the
City of Methuen as a DANGEROUS suspect has been taken off of the streets.” (I guess in the
Age of Trump our politicians no longer believe in “innocent until proven guilty” and the idea of
not contaminating the jury pool so that a fair trial can occur is merely a noble but dying
sentiment and not a constitutional right). (To aid in your investigation I am attaching a copy of
the Eagle Tribune article (See Exhibit 2, which again is attached for for your benefit in aiding
your investigation and Mr. Ortiz Incorporates it in its entirety into this Presentment Letter).
(Don't worry, my client intends to also file suit against writer Lisa Kashinsky and the Eagle
Tribune for the patently false and libelous accusations the she furthered, and wrote and it
printed).

3 Inthe US. And the rest of the world, Latin Americans are incorrectly perceived as a race with a stereotypical
mixed race appearance personified by a Mestizo or Mulatto look, which conjures up and image of a person with
brown skin, dark eyes and dark hair when in actuality Latinos are an ethnicity made up of numerous races and
not just mixed race peoples, It's because of this reason that more often than not White, Black, Asian, and to a
lesser extent Indigenous Latinos are underrepresented or entirely dismissed in society when it comes to Latino
natrative as it is incorrectly believed that they don't belong to Latin culture or the Latino identity.
bitps://en. wildpedia.org/wiki/Stereotypes of Hispanic and Latino Americans in the United_States
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 23 of 25

DU. MEDICAL TREATMENT

i Asa direct result of the arrest and the criminal charges brought against Mr. Orta Ruiz, he
suffered from depression. He was treated for depression by Ernesto Zilberberg, MD, 170
Sommon Street, Suite 215, Lawrence, MA 01840 and at the Mike Whit Therapy (508) 769-1148

Wi. DISABILITY PERIOD

Mr. Orta Ruiz suffered extreme emotional distress as a result of this incident. After the
arrest and news paper article He became of figure of suspicion and concern within his
neighborhood. To date neither the Methuen Police nor the Eagle Tribune have rectified their
error (Mitigated Damages) by telling the public that my client was not a dangerous suspect taken
off of the streets but rather wrongfully charged, innocent man, (In fact, the trial judge made it a
point to apologize to my client for the entire episode) My client suffered from the siress caused
by this incident from the date of the arrest until the present date. He is still viewed with
suspicion by anyone who reads about him on the internet.

VIX. LEGAL THEORIES OF LIABILITY

My client was the victim of a Wrongful Arrest, and False Imprisonment in clear violation
of his Civil Rights guaranteed by both the United States Constitution and the Massachusetts
Constitution. Specifically, Mr. Orta Ruiz refers to his civil rights as guaranteed by the United
States Constitution and as such is responsible for violating the Federal Civil Rights Act as
defined in 42 U.S.C. § 1983. He was the victim of Negligent Infliction of Emotional Distress by
the various actors identified above, and provided the mayor engaged in conduct which was
outside the scope of his mayoral duties (and thus, loosing his immunity) when he made his
comments to the Eagle Tribune, Intentional Infliction of Emotional Distress. Clearly, there is
also a Defamation (Slander and Libel) cause of Action.

IX. DEMAND

In light of the medical bills, lost income, injuries, and disability period, denial of
Massachusetts and Federal Constitutional, Mr. Orrta-Ruiz demands $20,000.00 in full.

Respectfully,

 

Daniel M. Hutton, Esq,

The Law Offices Daniel M. Hutton
Two Cabot Place, Unit 7
Stoughton, MA 02072

(781) 344-4477

BBO No: 631845

Sent Via Certified Mail # #7019 01400001 0417 2829

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 24 of 25°

COMMONWEALTH OF MASSACHUSETTS

 

ESSEX, SS. SUPERIOR COURT
CIVIL ACTION NO:
EDUARD ORTA RUIZ, )
Plaintiff )
)
Vv. ) ney
) Bo
STEVEN ZANNI, individually and ) — Se
in his official capacity as the Mayor ) COUNSEL CERTIFICATION 3 ‘By
of Methuen, ) = Ae
CITY OF METHUEN, ) -~ 2 a
ALEXANDER RICHMOND, ) UZ
DARIO MANON, ) = 3
LISA KASHINSKY, and ) NM
CNHI. INC., ) ™ oo
Defendants )

lam the attorney of record for Plaintiff in the above captioned matter. In accordance with
Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute resolution (SJC Rule 1:18), which
in part states: “Attorneys shall : provide their clients with this information about court-connected
dispute resolution services: discuss with their clients the advantages and disadvantages of the
various methods of dispute resolution: and certify their compliance with their clients the advantages

and disadvantages of the various methods of dispute resolution: and certify their compliance with
this requirement on the civil cover sheet or its equivalent... “

Thereby certify that I have complied with this requirement,

Respectfully submitted,
By the Plaintiff,
EDUARD ORTA RUIZ,

By His Attorney aie LO
OAs f é

Daniel M. Hutton, Esquire

Law Office of Daniel M. Hutton, Esq
Two Cabot Place, Unit 7

Stoughton, MA 02072

(781) 344-4477

BBO No: 631845

    

DATED: August 18, 2020

 
Case 1:20-cv-12164-IT Document 1-1 Filed 12/04/20 Page 25 of 25

COMMONWEALTH OF MASSACHUSETTS

 

ESSEX, SS. SUPERIOR COURT |
CIVIL ACTION NO: s @
— &
EDUARD ORTA RUIZ, ) 2a
was 7 So
7 Plaintiff e fn
) APPOINTMENT OF 0 a
STEVEN ZANNI, individually and in his official ) SPECIAL PROCESS SERVER,
capacity as the Mayor of Methuen, CITY OF ) UNDER RULE 4C PD: ce
METHUEN, ALEXANDER RICHMOND, DARIO ) ~
MANON, LISA KASHINSKY, & CNHI. INC., )

Defendants

See

- Now comes Plaintiff, Eduard Orta Ruiz, and respectfully moves pursuant to
Rule 4C of the Massachusetts Rules of Civil Procedure that this Honorable Court
appoint, Jerold Loomis, Constable, and/or any of his employees, designee’s or
servauts as process server in this matter, qualified and knowledgeable persons in
the service of all court process, limited to any and all pre-judgment service of
process. The undersigned swears that to the best of his knowledge and belief the
person to be appointed is eighteen years of age or over and is not a party in this case

and a disinterested person.
Is Attorn¢g y /
~ oo

Daniel M. Hutton, Esq.
BBO No: 631845

Two Cabot Place, Unit 7
Stoughton, MA 02072
(781) 344-4477

  

ORDER OF THE COURT APPOINTING SPECIAL PROCESS SERVER

THIS ACTION CAME ON FOR HEARING BEFORE THE Court, -
_ presiding upon Plaintiff’s Motion for appointment of a Person to Serve Process, and thereupon,

consideration thereof, it is Ordered and Adjudged that: Adam Loomis, Constable, and/or

any of his employees, designee’s or servants are appointed Special Process Server for

the express purpose of serving any and all prejudgment service of process in this

action pursuant to Rule 4C of the Massachusetts Rules of Civil Procedure.
Dated; by:

Title:

 

 

 
